As filed with the Securities and Exchange Commission on November 29, 2010 Investment Company Act File Number 811-5698 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Tax Exempt Proceeds Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018(Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: June 30 Date of reporting period: September 30, 2010 Item 1: Schedule of Investments Item 2:Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. (b) There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’slast fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tax Exempt Proceeds Fund, Inc. By (Signature and Title)* /s/ Christine Manna Christine Manna, Secretary Date: November 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Michael P. Lydon Michael P. Lydon, President Date: November 29, 2010 By (Signature and Title)* /s/ Joseph Jerkovich Joseph Jerkovich, Treasurer and Assistant Secretary Date: November 29, 2010 * Print the name and title of each signing officer under his or her signature.
